Order, Supreme Court, New York County, entered January 8, 1980, reversed, on the law and the facts, and the motion of defendant-respondent to dismiss the complaint for lack of jurisdiction unanimously denied, with costs and disbursements. Defendant-respondent has sufficiently projected itself into this State in connection with the subject matter of the litigation to have conferred jurisdiction on our courts. In addition, it still has on file a certificate of doing business here, and has designated the Secretary of State its agent to accept service of process in its behalf. (See Pohlers v Exeter Mfg. Co., 293 NY 274.) Concur — Kupferman, J. P., Sandler, Markewich, Bloom and Yesawich, JJ.